Case 7:19-mj-01733 Document 1 Filed on 07/24/19 in TXSD Page 1 of 3

 

 

AO 91 (Rev. 08/09) Criminal Complaint United States District Court
ED
_UNITED STATES DISTRICT COURT WL 24 2019
for the. .
Southern District of Texas David J. Bradley, Clerk
United States of America a) (V\
aa
Rolando AYALA Contreras Case No w-L4—= | 13%
YOB: 1961 Citizenship: MX ) .
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of July 23, 2019 in the county of Hidalgo _ in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

by knowingly and intentionally importing into the United States from the United
21 USC § 952 Mexican States approximately 6.56 kilograms of methamphetamine, a schedule
: II controlled substance.. ;

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.
Complainant’s signature

Kyle Pearson, HSI Special Agent
Printed name and title

Swom to before me ae signed in Pe ee
Ayoro let wer , |
Date: ba

; bo [. Judge’s signature
City and state: McAllen, Texas Hacker

Printed name and title

 
Case 7:19-mj-01733 Document 1 Filed on 07/24/19 in TXSD Page 2 of 3

Attachment A

On July 23, 2019, at approximately 2121 hours, Rolando AYALA Contreras presented himself
for admission into the United States from Mexico at the Hidalgo Port of Entry (POE), Hidalgo, .
Texas, while driving a white Ford Fiesta with Mexican plates END4933. AYALA told the
primary inspection Customs and Border Protection Officer (CBPO) that he was a bus driver that
was traveling from Monterrey, Mexico to pick up another bus driver in the US. AYALA’s stated
that the other bus driver was coming from Laredo, and the two would travel back to Monterrey,
Mexico. AYALA claimed to the CBPOs in the secondary inspection area that he would be
traveling to an unknown Walmart to purchase a phone charger.

AYALA’s vehicle had been flagged by CBPOs as being linked to drug trafficking. AYALA and
the Ford Fiesta were remanded for a secondary inspection.

During the secondary examination, CBP Officers scanned the vehicle through a non-intrusive
examination (Z-Portal) which revealed anomalies within the vehicle’s rocker panels. A CBP K9
examination was completed in which the K9 indicated to a trained odor of narcotics emanating
from the Ford Fiesta. CBPOs extracted six plastic wrapped bundles concealed within both rocker
panels. CBP Officers field tested samples of each of the bundles which tested positive for the
properties of methamphetamine. The total weight of the 6 bundles was 6.56 kilograms of
suspected methamphetamine. ©

Homeland Security Investigations (HSD Special Agent (SA) Kyle Pearson and HSI Task Force |
Officer (TFO) Jesus Cuellar interviewed AYALA, who waived his right to the presence of .
counsel. AYALA provided multiple contradicting statements surrounding about his reasons and
intentions of travel, and other statements indicative to knowledge of drug trafficking.

AYALA admitted that he lied to both the primary and secondary CBPOs reference the trip to
Walmart, and the plans to pickup a secondary bus driver. AYALA initial told the interviewing
agents that he was coming to the United States to pickup medications for a cancer-stricken friend
in Monterrey, but later claimed that he intended to pick up documents from a nearby hotel.

- AYALA initially claimed to the interviewing agents that he was entering the US to pickup
medications but changed the claim to picking up documents. AYALA applied for admission into
the US after 9PM.

AYALA stated that he was picked up by a male in the white Ford in Monterrey, Mexico on July
23, 2019, claiming to be the sick friend’s therapist. The male and AYALA allegedly drove to
Reynosa, Mexico where AYALA claimed that he was paid $100 in expenses to cross into the
United States to pickup documents. AYALA claimed the male was going to pay him an
additional $3000 pesos as a fee upon AYALA’s return to Mexico. AYALA was instructed to
cross into the US by himself. .
Case 7:19-mj-01733 Document 1 Filed on 07/24/19 in TXSD Page 3 of 3

AYALA admitted that he knew he was lying to CBPOs and that lying to law enforcement was
against the law. AYALA claimed that the male from Monterrey had coached him on what to say
to law enforcement if encountered. AYALA claimed he aired his suspicions to the male about
concealed contraband in the vehicle prior to applying for entry into the US.

AYALA was the sole occupant in the vehicle that contained bulk quantities of methamphetamine .
while entering the United States from Mexico. AYALA admitted to being paid in advance and
was promised additional payments upon his return to Mexico in the vehicle. AYALA made
multiple contradictory statements surrounding his reasons for travel and itinerary, claimed he

was coached by an alleged facilitator and had suspicions of being involved in drug trafficking yet
attempted the cross-border travel.
